Citation Nr: 0007135	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 (1999), for the veteran's 
period of hospitalization from February 15, 1994 to August 
24, 1995.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder, PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from April 1967 to April 
1969.  The veteran was awarded a Purple Heart and the Combat 
Infantryman's Badge for service in Vietnam.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In July 1998, the veteran withdrew his request for a hearing 
before a member of the Board.  The veteran appeared at a 
hearing before a hearing officer in January 1999.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD) is 
addressed in the remand section of this decision.  


FINDINGS OF FACT

1. The veteran is currently diagnosed with bipolar disorder 
and is service-connected for PTSD evaluated as 30 percent 
disabling.  

2. Shortly after being wounded by hostile fire during the 
Vietnam war, in March 1968, the veteran was given a 
provisional diagnosis of immature personality with some 
paranoid thought process and possible paranoid 
schizophrenia.  

3. The psychiatric evaluation on discharge from service 
reflected passive aggressive personality, chronic, severe.  

4. Between 1972 and April 1990, the veteran purportedly was 
diagnosed with post-traumatic stress disorder (PTSD), he 
claimed despondency and fragmented memory; he was 
characterized as "somewhat peculiar" and as having a 
strange attitude; he reported bad dreams, awakened on 
hearing sounds, and exhibited decreased memory, euphoria, 
anxiety, stress, feelings of unreality, an inability to 
understand what he read, and presented with rambling, 
pressured, and tangential speech culminating in a 
diagnosis of bipolar disorder, manic episode, in April 
1990.  

5. A psychologist reported in May 1996 and August 1996 that 
the diagnoses of bipolar mood disorder and PTSD were not 
mutually exclusive and may coexist (i.e., may be 
comorbid).  

6. In March 1997, a Board of two psychologists opined that 
the veteran experienced a psychotic episode shortly after 
his discharge from service, that he has lived a marginal 
life ever since, and that he is currently experiencing 
manic symptoms and paranoia, in addition to PTSD symptoms.  

7. Based on the continuity of symptoms since service, the 
veteran has presented cognizable evidence that the claim 
for service connection for bipolar disorder is plausible.  

8. The veteran was not transferred or admitted to a hospital 
for medical or surgical treatment in excess of 21 days for 
a service-connected disability, to specifically include 
the service-connected degenerative joint disease of right 
shoulder or low back strain.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for bipolar 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2. The claim for a total disability rating pursuant to the 
provisions of 38 C.F.R. § 4.29, for the period from 
February 15, 1994 to August 24, 1995, is precluded by law.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bipolar disorder

At the outset, the Board notes that the veteran is service-
connected for, inter alia, post-traumatic stress disorder 
(PTSD) evaluated as 30 percent disabling.  

In essence, the veteran contends that his bipolar affective 
disorder is service-connected.  He has claimed the existence 
of a psychiatric disability since service.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim, which is not well-grounded.  See Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  See Savage, 
10 Vet. App. at 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  

On review of the clinical evidence, the Board finds that the 
veteran has presented a claim that is not implausible based 
on all the evidence of record.  In well-grounding this claim, 
the Board relies on the opinions of Dr. Caskey and the Board 
of two psychologists.  Generally, the truthfulness of the 
evidence in support of a claim is presumed when determining 
whether it is well-grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King (Roderick) v. Brown, 5 Vet. App. 
19, 21 (1993).

In summary, service department and service medical records 
reflect psychiatric diagnoses soon after a combat injury in 
March 1968.  An April 1968 consultation sheet reflects that 
the veteran was concerned about why he did the things he did, 
and that he was easily offended if someone said something 
"detrimental" of him.  He felt his superiors were 
"needlessly sacrificing lives in the field - everyone in the 
field was making stupid mistakes."  The initial diagnosis 
was immature personality, possible paranoid schizophrenia, 
and later passive aggressive personality, chronic, severe.  
Thereafter, the clinical record reflects manifestations of 
psychiatric illness and complaints thereof, which have 
continued to this time.  

As recent as March 1997, a Board of two psychologists 
reported that the veteran's history suggests that the veteran 
experienced a psychotic episode shortly after his discharge 
from service, that he has lived a marginal life ever since, 
and that the was currently experiencing manic symptoms and 
paranoia, in addition to PTSD symptoms.  The psychologists 
reported that the veteran's report, chart data, symptom 
pattern, and test data suggest that he met DSM IV criteria 
for both PTSD and bipolar disorder.  The Axis I diagnoses 
reflect bipolar disorder, [Type] I, and PTSD.  The Board of 
psychologists noted that the heightened startle response and 
difficulty sleeping attributable to PTSD might be related to 
the bipolar disorder.  

In support of these conclusions, the Board notes that the 
veteran was last employed in 1971 and attended college in 
1972 with difficulty concentrating and visual hallucinations.  
He reported that he has been depressed all of his life.  On 
VA examination in 1975, he reported despondency and 
fragmented memory.  He was characterized as "somewhat 
peculiar" in November 1978.  In January 1981, he was 
described as having a strange attitude, that he reported bad 
dreams, and awakened on sounds.  In April 1984, he exhibited 
decreased memory, euphoria, anxiety, stress, feelings of 
unreality, and an inability to understand what he read.  In 
April 1990, the veteran presented with rambling, pressured, 
and tangential speech.  The diagnosis included bipolar 
disorder, manic episode.  

Prior to the diagnosis of PTSD in 1994, the veteran was 
diagnosed as having bipolar disorder and paranoid delusions.  
In January 1994, the veteran was confused, extremely guarded, 
heard voices, manifested rambling, digressive speech, and was 
difficult to interrupt.  The diagnoses included organic 
mental disorder, rule out paranoid schizophrenia and 
personality disorder, not otherwise specified.  On admission 
to the domiciliary for homeless veterans in February 1994, 
the veteran's work history was characterized as sketchy.  His 
employment history included print jobs, counseling, 
remodeling, landscaping, and car repair.  Other objective 
findings included observations such as euphoria, anxious, 
depressed, irritated, bizarre, sleep difficulty, grandiosity, 
mania (feelings of being up), feelings of unreality, and 
paranoia, in addition to others.

After a thorough evaluation of the veteran in February and 
May 1994, Dr. Caskey prepared a summary of his findings in 
June 1994 to reflect that the veteran's results on the 
Minnesota Multiphasic Personality Inventory (MMPI) were 
indicative of a person with thinking that is viewed as 
original, unusual, or eccentric.  He would have poor social 
skills and a tendency to escape into need fulfilling 
fantasies to escape reality pressures.  His profile reflects 
a patient that is talkative, distractible, restless, low 
frustration tolerance, with hyperactivity of thought and 
action, as well as poor impulse control.  The Axis I 
diagnoses were delusional (paranoid) disorder, unspecified 
type, with grandiose and persecutory delusions; rule out 
paranoid schizophrenia, and post-traumatic stress disorder.  

The June 1994 compensation and pension examination reflects 
that there was a grandiose tinge to most everything that the 
veteran said and some of the answers had a bizarre quality.  
In August 1994, the veteran was better able to communicate 
with decreased circumstantiality, his speech was a bit 
pressured, he had mood swings, and some grandiosity with 
euphoria.  The diagnoses reflected, inter alia, chronic 
paranoid schizophrenia or schizoaffective, and looks more 
like bipolar.  On discharge from the VA domiciliary in August 
1995, the sole Axis I diagnosis was bipolar mood disorder, 
atypical, mixed as amended in April 1996.  A September 1994 
VA medical record entry reflects that the veteran may have 
PTSD but it was pretty hard to clarify in the presence of 
manic depression.  The Board stresses that several of the 
previous differential diagnoses are similar to those listed 
in service.  

While Dr. Caskey did not establish onset or incurrence of the 
bipolar disorder, he did remark in statements dated in May 
1996 and August 1996 that the veteran was diagnosed with PTSD 
in 1994 and that the diagnoses of bipolar mood disorder and 
PTSD were not mutually exclusive and may coexist (i.e., may 
be comorbid).  Further, the Board observes that Dr. Caskey 
noted that the diagnosis of possible paranoid schizophrenia 
was resolved in favor of bipolar mood disorder apparently 
based on the same symptoms demonstrated since service, as the 
original diagnosis in service indicated.  

In February 1999, in addition to experiencing PTSD symptoms, 
the veteran also demonstrated depressed mood - labile at 
times, feelings of hopelessness, helplessness, and 
worthlessness, as well as impulse control problems.  The 
examiner noted that the MMPI results reflect in pertinent 
part difficulty with concentration, confused thinking, lack 
of efficiency, delusional ideas of reference, irritability, 
depression, agitation, and physical aggression (impulse 
control problems).  The Axis I diagnoses included post-
traumatic stress disorder and bipolar disorder, currently 
depressed.  

In this case, the veteran's contentions are just as important 
as the clinical evidence of record.  The evidence of record 
supports the veteran's assertions that he has had psychiatric 
symptoms since service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, the Board stresses 
that the veteran complained of symptoms in service, he was 
diagnosed with a psychiatric disability in service, he was 
noted to have a psychiatric disability in 1978 though not 
defined, and that a psychiatric disability was variously 
classified prior to the present diagnoses of bipolar disorder 
and PTSD, to include paranoid schizophrenia and personality 
disorder which were noted in service.  Accordingly, the Board 
determines that the claim for service connection of bipolar 
disorder, variously classified, excluding PTSD, is well-
grounded.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  


II.  Entitlement to benefits under the provisions of 38 
C.F.R. § 4.29

The veteran contends that he is entitled to a temporary total 
rating based on hospitalization in 1994 for service-connected 
back strain and right shoulder condition.  

The relevant regulation provides, in pertinent part, that a 
temporary total disability rating will be assigned without 
regards to other provisions of the rating schedule when the 
evidence establishes that a service-connected disability has 
required hospitalization in a Department of Veterans Affairs 
Medical Center or an approved hospital in excess of 21 days.  
See 38 C.F.R. § 4.29 (1999).  

VA records reflect that the veteran was admitted to the 
Domiciliary Care for Homeless Veterans Program (DCHV) on 
February 15, 1994 and discharged on August 24, 1995.  The 
DCHV is a residential program that provides biopsychosocial 
and vocational evaluation, treatment, and rehabilitation.  
The discharge summary reflects that the veteran became 
homeless in 1993 secondary to "loss of work in design."  He 
was unable to find work after completing school in San Diego 
and came to Los Angeles in hopes to find work in prosthetics 
manufacturing.  He was unable to do this and lived in 
shelters until referred to the homeless veterans program at 
veterans standout in 1993.  The admission records reflect, 
inter alia, that one of the many long-term goals was the 
evaluation and treatment of orthopedic problems.  The 
majority of the treatment records address his psychiatric 
status.  

The discharge summary reflects that on admission, the left 
arm and shoulders had scars.  There were two cysts on the 
right shoulder measuring 0.5 cm.  The deep tendon reflexes 
were 1+.  Strength was 5 over 5 on indirect testing and 3 
over 5 on the right side.  The record reflects that right 
shoulder drop could not be assessed secondary to shoulder 
pain.  Straight leg raising was positive on the right at 89 
degrees.  The veteran was seen by rehabilitation medicine for 
his shoulder, neck, and back pain.  He was initially placed 
on muscle relaxants.  He was seen in orthopedics for his 
shoulder as well and it was felt that surgery was not 
indicated.  The veteran deferred that treatment option.  
Other VA treatment records reflect that he was scheduled for 
re-evaluation by orthopedics for pain and that he was given a 
heating pad.  The diagnoses during admission included, inter 
alia, severe right shoulder osteoarthritis with subchondral 
cyst of humeral head and glenoid; and chronic low back pain.  
The discharge summary also reflects that two right shoulder 
cysts were excised by dermatology on May 13, 1994.  

After a review of the evidence associated with the 1994 
Domiciliary stay, the Board concludes that the evidence 
essentially reflects that the veteran was provided shelter 
secondary to homelessness and medical treatment in a 
residential facility without transfer to the hospital for 
treatment or surgery in excess of 21 days for the service-
connected right shoulder or low back strain.  Treatment 
received while in residence at the Domiciliary was primarily 
outpatient treatment at the VA medical center.  As a matter 
of fact, the discharge summary reflects that two operative 
procedures were performed during the Domiciliary admission 
(1) dental extractions (non service connected) and (2) the 
removal of right shoulder cysts.  No complications were noted 
in the records.  At this juncture, the Board notes that the 
primary focus of the outpatient treatment was for a non-
service-connected psychiatric disorder.  

It is evident that the veteran does not meet the duration 
requirement for benefits under the provisions of 38 C.F.R. § 
4.29 as he was not transferred to the hospital for medical or 
surgical treatment for the service-connected right shoulder 
or low back strain.  In the absence of hospitalization and 
treatment for the service-connected right shoulder or the low 
back strain in excess of 21 days, there is no basis for 
granting a total temporary evaluation under the provisions of 
38 C.F.R. § 4.29.  Hence, in a case such as this one, where 
the law and not the evidence is dispositive on the issue 
before the Board, the claim should be denied because of the 
lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the veteran has 
failed to demonstrate that he was hospitalized in excess of 
21 days for his service-connected right shoulder or service-
connected low back strain, as required by 38 C.F.R. § 4.29, 
his claim of entitlement to a temporary total rating based on 
a period of hospitalization must be denied.


ORDER

The claim of entitlement to service connection for bipolar 
disorder is well-grounded.  To this extent only, the appeal 
is granted.  

Entitlement to a temporary total disability rating from 
February 15, 1994 to August 24, 1995, pursuant to 38 C.F.R. 
§ 4.29, is denied.





REMAND

Because the claim of entitlement to service connection for 
bipolar disorder is well-grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 
C.F.R. § 4.70 (1999).  

It is important to note that by an October 1997 rating 
decision, the veteran was awarded service connection for PTSD 
evaluated as 30 percent disabling.  Since this appeal arises 
from an original rating decision following the award of 
service connection, a review of all the evidence considered 
in the original rating is required.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  A review of the evidence in this 
case, suggests that the manifestations of the bipolar 
disorder -atypical mixed, and PTSD, are so closely associated 
that the evidence of record though adequate for well-
grounding the claim of service connection for bipolar 
disorder, is inadequate for making a determination of service 
connection for bipolar disorder or rating the service-
connected PTSD.  Therefore, the issues before the Board are 
not only whether there are two distinct service-connected 
psychiatric disabilities or one disability with or without 
manifestations of another, but also whether the service-
connected PTSD warrants a higher initial evaluation.  As 
such, the application of staged ratings may be warranted in 
the presence of increased or improved disability for the 
disability during this appeal.  

Specifically, the evidence of record reflects that the 
veteran's psychiatric status underwent change following 
combat related injuries.  Service department records reflect 
an initial psychiatric diagnosis of possible paranoid 
schizophrenia, later upgraded to passive aggressive 
personality, chronic, severe.  The veteran reported 
depression or excessive worry, and post injury disciplinary 
problems.  When these records are aggregated with evidence 
post service, it is clear the veteran manifest various 
psychiatric symptoms, though ill defined, resulting in 
multiple differential diagnoses.  

The veteran reported that while enrolled in college in 1972, 
he was evaluated for inability to concentrate or retain 
information.  In January 1975, the veteran complained of 
despondency and fragmented memory.  Medical evidence 
reflects, as early as 1978, that the veteran was somewhat 
peculiar, exhibited an emotional disturbance, and memory 
loss.  See VA Hospital Records - Wadsworth.  An April 1984 
entry reflects history of concussion in Vietnam, decreased 
memory, euphoria, anxiety, stress (studying for 
examinations), and feelings of unreality.  

In 1990, the veteran requested an evaluation because he was 
feeling more hostile, concerned about events happening around 
him, and trying to understand himself.  He reported this to 
be a long-term problem.  On examination, he presented with 
rambling, pressured and tangential speech characterized as 
bipolar manic episode.  

As noted on review of the claims file, many of the veteran's 
symptoms and diagnoses have coexisted since his separation 
from service.  VA treatment records dated between 1990 and 
1999 reflect that many of the veteran's present psychiatric 
symptoms were complained of in the past to include 
depression, memory loss, racing thoughts, worry, nervousness, 
bad dreams, irritability, euphoria, bizarre statements, and 
impaired sleep.  VA medical statements dated in May and 
August 1996 reflect that the veteran's diagnosable PTSD was 
secondary to trauma experienced in Vietnam.  

A Board of two psychologists in March 1997 reported that the 
veteran experienced a psychotic episode shortly after his 
discharge from service, that he has lived a marginal life 
ever since, and that he was currently experiencing manic 
symptoms and paranoia in addition to PTSD symptoms.  It was 
reported that some of his psychotic thinking patterns may be 
interpreted as mechanisms for keeping trauma out of 
consciousness or to manage his anxiety/fear.  The most 
apparent symptoms of increased arousal are irritability and 
outbursts of anger.  The psychologists also remarked that the 
veteran's difficulty sleeping [a manifestation of PTSD] might 
be related to the bipolar disorder.  In brief, differential 
diagnoses have included organic mental disorder; rule out 
paranoid schizophrenia and personality disorder; bipolar mood 
disorder; paranoid delusion - chronic disorder; grandiosity, 
euthymic; schizoaffective, and PTSD.  

After a thorough review of the evidence, the Board observes 
that the March 1997 compensation and pension examination was 
conducted without review of the claims file or treatment 
records from the West Los Angeles VA - where the majority of 
the veteran's mental health treatment has taken place.  
Similarly, the February 1999 VA authorized psychiatric 
examination conducted for compensation purposes was limited 
to statements by the veteran (deemed reliable by the 
examiner) and VA treatment records for the period of February 
1994 to March 1997.  The Board observes that the RO requested 
that the examiners in both instances review the claims file 
to include the service medical records . . .  . The Board 
observes that other evidence in the claims file dated between 
1967 to 1992, not considered by the examiners, includes 
psychiatric observations that are relevant to both the PTSD 
and bipolar disorder claims and the lack of such may have 
resulted in the denial of service connection for bipolar 
disorder.  See 38 C.F.R. § 4.70 (1999).  In this regard, the 
Board determines that a Remand is warranted.  

Therefore, in reviewing the claim for service connection for 
bipolar disorder, the Board determines that all clinical 
evidence in the two volume claims file to consist of the 
service medical records, service department records, and VA 
treatment records from the East Los Angeles, West Los 
Angeles, Los Angeles outpatient clinic, and San Diego VA 
facilities should be reviewed by a Board of physicians 
consisting of a psychiatrist and a psychologist to establish 
an etiological opinion as to whether (1) it is at least as 
likely as not that the bipolar disorder is related to the 
veteran's military service, or (2) whether the symptomatology 
thereof is so enmeshed with the service-connected PTSD that 
it cannot be separated, and thus is part and parcel of the 
PTSD.  Upon the conclusion of that analysis, the Board of 
mental health physicians is requested to specifically 
delineate the symptoms ascribed to the PTSD based on a full 
review of the claims file, if possible, and their impact on 
his daily functioning with GAF score, as well as separately 
delineating the symptoms fully ascribed to the bipolar 
condition, if possible, and their impact on his daily 
functioning with an appropriate GAF score.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following development:

1. The RO should contact the veteran and 
obtain the names and addresses of any 
private or VA physicians who have 
treated him for nervousness, anxiety, 
sadness, or schizophrenic tendencies 
since service, to include the 1972 
evaluation while in college and any 
evaluations by Dr. G. Rosenberry, 
Wadsworth VA, in 1978.  The veteran's 
failure to respond should be 
documented and associated with the 
claims folder.  If the evidence 
requested cannot be secured, a 
negative response from that agency 
should be associated with the claims 
folder. 

2. The RO should schedule a VA mental 
disorders examination to determine the 
nature and extent of the veteran's 
psychiatric disabilities, to include 
bipolar disorder and PTSD.  Any 
studies or testing required to 
evaluate the status of the veteran's 
bipolar affective disorder and PTSD 
should be performed.  The claims 
folder must be made available for 
review by the examiner(s).  After a 
thorough examination of the veteran 
and an analysis of the medical 
evidence in the claims folder that 
consists of service department 
records, service medical records, and 
VA treatment records from 1975 to 
1999, to include the June 1994, March 
1997, and February 1999 compensation 
and pension examinations, the 
examiner(s) are specifically requested 
to provide an opinion as to whether it 
is at least as likely as not that the 
current bipolar disorder is a result 
of his military service, and if so, 
whether it is part and parcel of the 
service-connected PTSD.   The symptoms 
associated with each diagnosed 
disability should be reported noting 
those manifestations that are similar 
to each.  A separate GAF score should 
be associated with each diagnosed 
disability indicating the level of 
social and occupational impairment, 
specifically his employability.  If it 
is determined that a separate GAF 
score cannot be ascribed these 
clinical findings, the opinion should 
so reflect.  The rationale for all 
opinions expressed should be provided 
and based on the evidence of record.  

3. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement 
to service connection for a bipolar 
disorder and entitlement to an initial 
disability evaluation in excess of 30 
percent.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); see also 38 
C.F.R. §§ 4.129, 4.131, 4.132, 
Diagnostic Code 9411 (effective prior 
to November 7, 1996) as amended by 61 
Fed. Reg. 52,700 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, DC 9411 
(1999).

If the determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a statement of the case containing the 
evidence and the law and regulations pertinent to 
his claim and given an opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44 -
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

